Citation Nr: 1601384	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for pityriasis rosea.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2009.

This appeal to the Board of Veterans' Appeals (Board) is from December 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran had a personal hearing with the undersigned VLJ.

The record suggests that he is unemployable due to his service-connected disabilities, therefore a claim for a TDIU has been added for consideration.

In this issue, the Board is granting higher initial ratings for pityriasis rosea and PTSD.  However, as the Veteran has alleged an increase in the severity of his PTSD, the issue of whether he is entitled to an even higher initial rating for that disability requires additional development.  It is therefore REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed in more detail below.


FINDINGS OF FACT

1.  His pityriasis rosea requires 6 or more weeks of systemic therapy out of the year.

2.  The Veteran's PTSD manifests as occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 30 percent for pityriasis rosea.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1),  4.118, DC 7120-7806 (2015).

2.  The criteria for an initial 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file, including private treatment records.  He has also been provided VA examinations, which are adequate for adjudicatory purposes.

The Veteran has alleged an increase in the severity of his PTSD symptoms.  Although the mere passage of time is insufficient to require a new VA examination, when a veteran asserts that a disability is worse and the available evidence is too old to adequately determine the current state of the disability, the VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is remanding the issue of the initial rating assigned to his PTSD, but finds the evidence sufficient to award an increased rating to 50 percent.  Additional development is required, and the issue will be readjudicated, as set forth in the Remand section below.  The Board does not find any prejudice to the Veteran in awarding this increased rating now as opposed to waiting for it to return from the AOJ.
Increased Initial Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for different periods during the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pityriasis rosea

The Veteran's pityriasis rosea is currently rated as 10 percent disabling under DC 7120-7806, which applies to varicose veins and dermatitis or eczema.  38 C.F.R. § 4.118, DC 7120-7806.  See also 38 C.F.R. § 4.27 (setting forth the explanation for hyphenated diagnostic codes).  

Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  The rater is advised to use DC 7800 (disfigurement of the head, face, or neck) or any of the DCs pertaining to scars not of the head, face, or neck (DCs 7801, 7802, 7803, 7804, or 7805) if doing so would result in a higher disability rating.  38 C.F.R. § 4.118, DC 7806.

The Veteran argues that his pityriasis rosea should be rated as 30 percent disabling.  He asserts that he has seven to eight flares of pityriasis rosea that last for between one and two weeks each time, and that when he has a flare he is prescribed immunosuppressants and corticosteroids.  He argues that this results in six weeks or more of systemic treatment and meets the requirements for a 30 percent rating.  

The Board agrees.  The July 2010 VA examiner noted the Veteran was prescribed diphenhydramine for flares, and that this was considered an immunosuppressant.  He noted the Veteran had seven to eight flares a year that lasted for a week or two weeks each time.  Even if his flares were only one week, he has more than six per year.  The November 2012 VA examination noted that the Veteran took Benadryl and used a topical steroid for six weeks or more in the preceding year.  Benadryl is a brand of diphenhydramine.  His treatment records show recurring treatment with Benadryl.  In short, the record shows treatment with an immunosuppressant for six weeks or more in a year, for the entire period on appeal.

The evidence does not show, and the Veteran does not allege, that his pityriasis rosea covers more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or that he must take Benadryl or any other treatment constantly or near constantly.  Accordingly, a 60 percent rating under DC 7806 is not warranted.  The evidence also does not show disfigurement to the head, face, or neck, so DC 7800 is not applicable.  He does not have deep and nonlinear scarring, so DC 7801 is not applicable.  The maximum ratings available under DCs 7802 and 7804 are 10 and 30 percent, which would not avail the Veteran of a higher rating.

The RO declined to refer this matter for extra-schedular consideration, and the Board agrees that referral is not warranted.  Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must initially determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Here, there are no symptoms of his pityriasis rosea that are not being addressed under the criteria contained in the Rating Schedule.  The record has also not revealed any additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Referral for extra-schedular consideration on the basis of the combined impact of his disabilities is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

PTSD

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).

He is currently rated at 30 percent, which is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A higher 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

Based on a review of the evidence, the Board finds that a 50 percent initial rating is warranted, and that his symptoms produce occupational and social impairment with reduced reliability and productivity.  As the November 2009 VA examiner noted, his symptoms resulted in trouble focusing while at school, irritability with his girlfriend and friends, avoidance of traffic and crowds, increase alcohol intake, road rage, social isolation, and hypervigilant behavior.  The November 2012 VA examiner found him to have depression and anxiety, sleep impairment, mild memory loss, difficulty understanding complex commands, disturbance of motivation and mood, difficulty establishing and maintaining relationships and adapting to stress.  This evidence corresponds to a 50 percent rating.
The evidence as it currently stands does not warrant a higher rating of 70 percent, as it does not show impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.
In regard to his family relationships, the record shows he is divorced, but that he is in a relationship and recently became a father.  He and his girlfriend appear to still be together and are raising their daughter.  The evidence also shows that he spends time with friends.  Although his disability very likely impacts his relationships, and indeed, it is shown that he is irritable towards his friend and family, the evidence does not show he is deficient in this area.  He also has never been shown to be deficient in regard to judgment or thinking.  He has always been shown to act appropriately and to be in control of his emotions and behavior, for the most part.  He reports having road rage and getting angry, but the evidence does not show that he has been physically violent or involved with law enforcement.  He attended school from 2009 through 2012, and there is no indication that he struggled with this, despite reports of memory impairment and distractibility.  Indeed, he graduated with an A or B average.  His thoughts were noted to be circumstantial, but logical with unremarkable content.  He has not been shown to have delusions or hallucinations.  He noted passing thoughts of suicide, but no intent or plan.  In sum, the evidence does not show deficiencies in most areas, and his symptoms more closely approximate a 50 percent rating.  38 C.F.R. § 4.7 (2015).  

As this issue is remanded for an opinion on whether his symptoms warrant a rating higher than 50 percent, the Board does not find it necessary to address extraschedular consideration at this time.


ORDER

An initial rating of 30 percent is granted for pityriasis rosea.

An initial rating of 50 percent is granted for PTSD.



REMAND

The Veteran's claim for a higher initial rating for PTSD requires additional development.  He has alleged an increase in severity, and his last examination was in November 2012.  A contemporaneous examination must be conducted.  Additionally, treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his PTSD, and make arrangements to obtain all records not already associated with the claims file.  

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of PTSD.  The examiner is asked to review the records and to conduct a compete examination, including taking a detailed history from the Veteran regarding symptomatology.

The examiner is asked whether the Veteran's symptoms are so severe so as to result in social and occupation impairment with deficiencies in most areas (including work, school, family relations, judgment, thinking, or mood), or total social and occupational impairment, at any time during the appeal period (that is, since April 2009).  Please provide an estimate of when his symptoms became that severe, if possible.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.
4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


